Citation Nr: 0838364	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-24 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1945 
to April 1946 and August 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied service 
connection for cause of death.  


FINDINGS OF FACT

1.  The death certificate reflects that the veteran died in 
December 2005 and lists the immediate cause of death as 
dementia due to (or as a consequence of) cardiopulmonary 
arrest.  

2.  The veteran was not service connected for any disability 
during his lifetime.  

3.  Dementia was not present during military service and the 
preponderance of the evidence is against a finding that the 
veteran's cause of death is related to his service.  

4.  There is no evidence of dementia until many years after 
service; and there is no competent evidence of record 
suggesting a relationship between the cause of the veteran's 
death and his active military service.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.309, 3.312 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under 
the VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by a March 2006 letter 
which discussed:  Information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice 
should include:  (1)  A statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
or her death; (2)  an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3)  an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App at 352-353.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id at 353.  
Where a claimant submits a detailed application for benefits, 
VA must provide a detailed response.  Id.  

Here, the first two Hupp requirements do not apply because 
the veteran was not service connected for any disability at 
death.  The third requirement does apply.  The March 2006 
letter does not give an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Id.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Evidence of record 
demonstrates that the appellant has actual knowledge of the 
criteria necessary for a claim for service connection for the 
cause of the veteran's death.  Id. at 887.  In Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) actual knowledge was 
defined as:  "[S]tatements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim."

The appellant submitted a November 2005 statement written by 
the veteran discussing his experiences in the military with 
her claim in February 2006.  She sent in a November 2005 
document entitled "PTSD Development Sheet" with an October 
2006 statement.  She also sent in copies of private medical 
records dating from November 2004 to January 2005 and a copy 
of the veteran's death certificate with her July 2006 notice 
of disagreement.  In April 2007, she submitted a March 2007 
statement from her son and a January 2007 statement from her 
daughter, both of which discuss their father's health.  
Finally, the appellant submitted her own January 2007 
statement about the veteran's health.  Such statements 
exhibit actual knowledge of the criteria necessary for a 
service connection claim for cause of death because the 
appellant exhibited an appreciation of what is necessary to 
substantiate a DIC cause of death claim based on a condition 
not yet service connected.  Sanders, supra.  Any VCAA 
notification errors are not shown to be prejudicial here.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A.  5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The record does contain the veteran's service treatment 
records, VA medical evidence, and private medical evidence. 
The appellant has not identified, and the record does not 
otherwise indicate, any additional available evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.  

II.  Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related to the 
death.  38 C.F.R. § 3.312(b) (2008).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1) (2008).  In 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (2007).  In the same category are service 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2007).  Where the service connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2008).  In this situation it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).



III.  Analysis

The veteran's death certificate reflects that he died in 
December 2005 at the age of 78.  The cause of death was 
listed as dementia due to (or as a consequence of) 
cardiopulmonary arrest.  He was not service connected for any 
disability during his lifetime.  

The appellant does not assert (nor does the evidence show) 
that the veteran had dementia while the veteran was in 
service.  The appellant stated on her August 2007 formal 
appeal that the veteran had posttraumatic stress disorder 
(PTSD) from his service, which caused his dementia and 
eventually his death.  She also asserted in her February 2006 
claim that he suffered from the residuals of asbestos 
exposure which caused his death and in an October 2006 
statement that a nervous disorder caused his death.

The Board finds that service connection for cause of death is 
not warranted.  Service treatment and personnel records are 
negative for a diagnosis or symptoms of dementia.  A May 2004 
VA medical record first provides a diagnosis of "early 
dementia".  The veteran's December 2005 death certificate 
states that the approximate interval between the onset of 
dementia and death was "years."  There is no showing of 
dementia until many years following the veteran's separation 
from service and no connection between the dementia and 
service.  

The Board finds the appellant's contention that the veteran 
had PTSD which caused his dementia to be without merit.  
Several criteria must be met in order to establish a 
diagnosis of PTSD under 38 C.F.R. § 3.304:  First, there must 
be medical evidence of a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125; second, there must be a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and third, there must be credible 
supporting evidence that the claimed in-service stressor 
occurred.  In order for a diagnosis to be in accordance with 
38 C.F.R. § 4.125, it must conform to DSM-IV or be supported 
by the findings on the examination report.  

A December 2004 private medical record states:  "Diagnosis 
of probable posttraumatic stress disorder from his military 
service in World War II and Korea."  A January 2005 private 
medical record gives an assessment of PTSD, chronic type.  A 
January 2005 VA medical record states PTSD as a "present 
problem."  In a May 2005 VA medical record, a social worker 
notes the veteran appears to have symptoms of PTSD.  The 
appellant submitted a May 2005 document entitled "Statement 
of Expert Evaluation" that gives a diagnosis of dementia and 
PTSD and states the veteran is mentally impaired.  VA medical 
records show the veteran was again diagnosed with PTSD in 
October and November 2005.  None of these PTSD findings 
include a diagnosis in accordance with DSM-IV, with linkage 
to even a claimed in-service stressor.  Moreover, there has 
been no verification of an inservice stressor.  Finally, 
assuming without conceding that the veteran had PTSD, there 
is no competent evidence linking PTSD to the veteran's 
diagnosed dementia.  

As for the appellant's assertion that the veteran suffered 
from the residuals of asbestos exposure which caused his 
death, the Board finds this contention also to be without 
merit.  There is no evidence in the file relating the 
veteran's diagnosed dementia to any asbestos-related 
condition and no suggestion that any condition related to 
asbestos exposure was implicated in his death.  As a result, 
there can be no showing that any such condition contributed 
to death under 38 C.F.R. § 3.312(c)(1).  

The appellant also maintained that the veteran's death was 
due to a nervous disorder.  Besides the veteran's diagnosed 
dementia, which has already been ruled out as being related 
to service, the veteran suffered from many different mental 
disabilities.  A June 2003 VA medical record shows the 
veteran was first diagnosed with a "mood disorder due to [a] 
medical condition."  A November 2004 private hospital record 
shows a diagnosis of depression for the veteran.  A December 
2004 initial psychiatric evaluation from a private doctor 
shows a diagnosis of "[b]ipolar disorder, most recently, 
mixed."  A February 2005 medical record from a private 
doctor gives an assessment of generalized anxiety.  Finally, 
a November 2005 VA medical record shows a diagnosis of 
"[p]sychosis secondary to dementia and behavioral 
problems."  There is no link between any psychiatric 
disability and the veteran's military service.  Also, despite 
these diagnoses, a nervous disorder (or mental disability 
other than dementia) was not shown to have contributed 
substantially or materially to the death of the veteran.  
38 C.F.R. § 3.312(c)(1) (2008).  

The appellant and the veteran's son and daughter submitted 
statements regarding the veteran's health.  The son's March 
2007 letter and the daughter's January 2007 statement both 
describe the veteran's inability to sleep, irritability and 
erratic behavior.  The appellant's January 2007 statement 
also described these symptoms as occurring first after the 
veteran returned home from World War II and then worsening 
after he returned from Korea.  The appellant stated "PTSD 
put him under great stress."  While the veteran's family is 
competent to state what they witnessed, they, as laypersons, 
are not competent to establish a medical diagnosis or draw 
medical conclusions because such matters require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Id.

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
veteran's death.  As noted, no competent evidence has been 
presented suggesting that the veteran's dementia is directly 
related to service.  Also, there is no competent evidence 
suggesting that any of the veteran's diagnosed disabilities 
were related to service and also contributed to his death.  
Thus, any opinion relating the veteran's cause of death to 
service would be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).

The Board finds that the probative evidence of record does 
not show that the veteran's cause of death, dementia, is 
related to his military service.  The Board sympathizes with 
the appellant; however, as the preponderance of the evidence 
is against her claim, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008).  Therefore, the claim must be denied.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


